Per Curiam.

The complaint in this action for the purchase price of a laundering machine is bottomed upon an order signed by the defendant but providing that it should not be binding on the plaintiff “until accepted by it in writing ”. The date of the order was July 13, 1950, and the uncontradicted testimony shows that on July 15, 1950, defendant advised plaintiff’s salesman to hold up on the order. The salesman was not called to contradict this. While the order introduced in evidence bore the initials of plaintiff’s president by way of acceptance, there was no showing as to what specific date the initials were placed upon the order or that communication of the acceptance or attempt to communicate it to defendant was made prior to suspension of the order (see White v. Corlies, 46 N. Y. 467).
The judgment for plaintiff should be reversed, with costs, and the complaint dismissed, with costs to appellant.
Peck, P. J., Dore, Cohn and Van Voorhis, JJ., concur.
Determination unanimously reversed, with costs to the appellant in this court and $25 in the Appellate Term, and judgment is directed to be entered in favor of the appellant dismissing the complaint herein, with costs. [See post, p. 864.]